t c summary opinion united_states tax_court michael paquin and kathy thomas-paquin petitioners v commissioner of internal revenue respondent docket no 25886-08s filed date michael paquin and kathy thomas-paquin pro sese wesley j wong for respondent marvel judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court 1unless otherwise indicated all section references are to the internal_revenue_code as amended in effect for the relevant period and all rule references are to the tax_court rules_of_practice and procedure and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure and dollar_figure and accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for and respectively after concessions the issues for decision are whether petitioners’ motocross racing activity was an activity_not_engaged_in_for_profit in and within the meaning of sec_183 and whether petitioners are liable for the sec_6662 accuracy-related_penalties for and background some of the facts have been stipulated the stipulation of facts is incorporated herein by this reference petitioners michael paquin mr paquin and kathy thomas-paquin mrs thomas- paquin are married individuals who filed joint federal_income_tax returns for and petitioners resided in nevada when they filed their petition 2all monetary figures have been rounded to the nearest dollar 3respondent concedes that the expenses claimed on petitioners’ and schedules c profit or loss from business were actually incurred and were related to petitioners’ motocross racing activity the remaining adjustments are computational in nature mr paquin was employed full time in and as a project superintendent for q d construction and he worked on average more than hours per week mrs thomas-paquin was employed full time in and as an operations manager for united rentals and she worked hours per week with occasional overtime petitioners reported wage income of dollar_figure and dollar_figure for and respectively mr paquin is an avid fan of motocross motorcycle racing in mr paquin became interested in starting a motocross racing business and he discussed the idea with mrs thomas- paquin although neither petitioner had any experience in motocross racing or the business of motocross racing petitioners agreed to give the idea a try petitioners did not intend to personally compete in motocross races but instead planned to sponsor other riders--including mr paquin’s son mp petitioners’ decision to sponsor mp was not based on mp’s skill at motocross racing or even his interest in the sport indeed mp initially was reluctant to compete mr paquin also identified more experienced riders who were unrelated to petitioners and invited them to join his racing team mr paquin did not hold formal tryouts or auditions 4it is the policy of the court not to identify minor children accordingly we shall refer to mr paquin’s son as mp see rule a mp is mr paquin’s son from a previous marriage instead he approached riders who performed well at motocross events he attended and who had in his words the right attitude in addition to mp petitioners sponsored two riders in and tony merrell mr merrell and dee wade mr wade both of whom were years old in mr merrell and mr wade were friendly with mp but they were not close friends because of the age difference petitioners briefly sponsored a third rider cz but stopped sponsoring him when they concluded he did not have the skill or dedication to succeed at motocross petitioners made the following oral agreement with each of the unrelated riders6 they sponsored petitioners would pay the riders’ race entry fees maintain their motorcycles and transport them to and from motocross events in exchange for percent of the riders’ winnings at the amateur level mr paquin told the riders that he expected to recover his investment in them if and when the riders became professionals but 5it is not clear from the record whether cz is a minor child or an adult out of caution we shall refer to him by his initials 6it is not clear whether the same terms applied to mp 7as amateurs the riders’ winnings were limited to racing equipment and gift certificates some of which were redeemable for cash when a rider received racing equipment or a gift certificate that was redeemable for racing equipment petitioners did not attempt to divide the equipment but instead allowed the rider to keep it petitioners did not reach an agreement with any of the riders concerning petitioners’ share of the riders’ earnings as professionals motocross races are conducted at the amateur and professional levels all riders must begin as amateurs and may improve their amateur classification8 by competing and excelling in motocross races to compete at the professional level a rider must be at least years old must have attained the highest amateur class and must have accumulated a certain number of additional points on the basis of the rider’s performance in motocross events amateur riders may earn trophies and gift certificates some of which are redeemable for cash but amateur riders are generally ineligible for cash awards to be eligible for cash prizes a rider generally must compete at the professional level 8motocross racing organizations generally classify amateur riders on the basis of their skill and experience for example in and the american motorcyclist association ama classified amateur riders as a the highest class b the class below a or c the class below b while the sierra motocross racing association smra at least in classified riders as beginner junior or intermediate the smra’s and rulebooks are not in the record 9the and ama rulebooks define amateur riders as riders not competing for cash awards but state inconsistently that class a amateur riders may compete for money or certificates that may be exchanged for money up to a total purse of dollar_figure the record reflects that petitioners’ riders rarely if ever competed for cash prizes in and the ama rulebooks for and provide that the minimum purse for a motocross pro am event shall be dollar_figure it is virtually impossible for an amateur rider to make a profit at motocross--indeed petitioners admit that even if their riders had won every race they entered in and petitioners still would have lost money on the activity a professional rider however can earn a profit through a combination of cash prizes and corporate sponsorships all of the riders on petitioners’ team were amateurs in and and no rider was close to achieving professional statusdollar_figure petitioners observed few business formalities in the motocross racing activity petitioners did not prepare a written business plan did not create a separate_entity for the activity did not investigate whether they needed a business license and did not open a separate checking account petitioners paid motocross racing expenses from their personal accounts petitioners maintained some records of their motocross-related 10the recommended payout structure for riders calls for the first-place rider to take percent of the purse the second-place rider percent the third-place rider percent and so on with as many as riders sharing in the purse for a particular race professional motocross riders can also earn money for themselves and their teams by attracting corporate sponsors 11at the end of mp was not yet years old mr merrell was about halfway through the process of becoming a professional and mr wade was slightly more than halfway through the process of becoming a professional petitioners had only a rough idea of how close any rider was to becoming a professional activities and expenses but the records are incomplete for example petitioners deducted dollar_figure for race entry fees in but mr paquin testified that the actual entry fees were much greater than dollar_figure petitioners also failed to keep track of how much money they spent on gas to drive to and from motocross races in mr paquin estimated that he spent on average hours per week on the motocross racing activity during the years at issue mr paquin pursued the activity in his spare time while continuing to work full time at q d construction throughout and mrs thomas-paquin’s role in the activity was more limited although she sometimes attended motocross practices and races her primary role was to maintain the activity’s books_and_records it is not clear how much time mrs thomas-paquin who was employed full time during and devoted to the motocross activity petitioners reported the following income and deducted the following expenses with respect to the motocross racing activity on their and schedules c profit or loss from business income gross_receipts or sale sec_1 expenses advertising car and truck expenses contract labor depreciation and sec_179 expense insurance other than health interest office expenses repairs and maintenance supplies travel deductible meals other expense sec_2 total expenses net_profit_or_loss dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1petitioners’ schedule c income in and is attributable to gift certificates awarded on the basis of the riders’ performance in motocross races 2petitioners’ other expenses included dollar_figure and dollar_figure for entry fees dollar_figure and dollar_figure for fuel dollar_figure and dollar_figure for phone expenses dollar_figure and dollar_figure for small equipment and dollar_figure and dollar_figure for safety clothing in and respectively petitioners’ and federal_income_tax returns were prepared by a professional tax_return_preparer return preparer petitioners have used the same return preparer since dollar_figure mrs thomas-paquin provided receipts for the return preparer to use in preparing petitioners’ and schedules c before signing petitioners’ return mrs thomas-paquin called the 12the record does not establish whether the return preparer was a certified_public_accountant return preparer to ask questions mr paquin signed the and returns without carefully reviewing them as of the date of trial petitioners continued to sponsor mp’s motocross racing activities but were no longer sponsoring any other riders petitioners stopped sponsoring mr merrell and mr wade in because the riders apparently lost interest in motocross racing none of petitioners’ riders including mp had achieved professional status as of the date of trial on date respondent issued a notice_of_deficiency that treated petitioners’ income from the motocross racing activity in and as other income disallowed the net operating losses claimed with respect to the motocross racing activity and imposed an accuracy-related_penalty under sec_6662 for each of the years and petitioners timely filed a petition in this court discussion i burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving the determination is erroneous rule a 290_us_111 if however the taxpayer presents credible_evidence with respect to any factual issue relevant to determining the taxpayer’s liability sec_7491 shifts the burden_of_proof to the commissioner but only if the taxpayer has complied with the requirements of the internal_revenue_code to substantiate items has maintained all required records and has complied with all reasonable requests by the commissioner for witnesses documents information and meetings sec_7491 petitioners do not contend that sec_7491 applies and the record does not permit us to conclude that petitioners have satisfied the requirements of sec_7491 accordingly petitioners bear the burden of proving they were entitled to deduct the net operating losses from their motocross racing activity for and ii petitioners’ motocross activity respondent contends that the losses from petitioners’ motocross racing for and are not deductible because the activity was not engaged in for profit within the meaning of sec_183 sec_183 disallows deductions attributable to an activity_not_engaged_in_for_profit except as provided in sec_183 sec_183 allows deductions that would be allowable without regard to whether or not such activity is engaged in for profit sec_183 and a deduction equal to the amount of the deduction that would be allowable if the activity were engaged in for profit but only to the extent that the gross_income from the activity for the taxable_year exceeds the deductions allowable under sec_183 sec_183 see also eg 91_tc_686 affd 893_f2d_656 4th cir sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 sec_162 allows a taxpayer to deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_212 and allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income the u s court_of_appeals for the ninth circuit has held that an activity is engaged in for profit if the taxpayer’s predominant primary or principal objective in engaging in the activity is to realize an economic profit independent of tax savingsdollar_figure 4_f3d_709 9th cir affg tcmemo_1991_212 whether a taxpayer is engaged 13although this case was tried as a small_tax_case subject_to sec_7463 and is not appealable this court generally applies the law of the circuit to which an appeal would normally lie if the case were appealable cf 54_tc_742 affd 445_f2d_985 10th cir but for the provisions of sec_7463 the decision in this case would be appealable to the u s court_of_appeals for the ninth circuit see sec_7482 in an activity for the primary purpose of making a profit is a question of fact 72_tc_411 affd without published opinion 647_f2d_170 9th cir see also synnestvedt v commissioner tcmemo_1987_31 motocross racing activity involving taxpayers’ son was an activity_not_engaged_in_for_profit within the meaning of sec_183 the taxpayer’s objective of making a profit need not be reasonable but must be actual and honest 78_tc_642 affd without published opinion 702_f2d_1205 d c cir golanty v commissioner supra pincite sec_1_183-2 income_tax regs in determining whether a taxpayer had a bona_fide profit objective greater weight is given to objective facts than to the taxpayer’s statement of intent dreicer v commissioner supra pincite sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs sets forth a nonexclusive list of factors that should normally be considered in determining whether a taxpayer has the required profit objective with respect to an activity the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation no single factor is determinative and the determination should not be made solely because the number of factors indicating a lack of profit objective exceeds the number of factors indicating a profit objective or vice versa golanty v commissioner supra pincite sec_1_183-2 income_tax regs rather all facts and circumstances with respect to the activity must be taken into account sec_1_183-2 income_tax regs all nine factors do not necessarily apply in every case green v commissioner tcmemo_1989_436 see also akelis v commissioner tcmemo_1989_182 a manner in which the taxpayer carries on the activity the fact that a taxpayer conducts an activity in a businesslike manner and maintains complete and accurate books_and_records may indicate the activity is engaged in for profit sec_1_183-2 income_tax regs see stephens v commissioner tcmemo_1990_376 taxpayer operated his horse breeding activity in a businesslike manner where he entered into formal written contracts with stallion owners but see synnestvedt v commissioner supra taxpayers’ use of a separate checking account to pay their son’s motocross racing expenses was insufficient to establish a businesslike manner of operation similarly a change in operating methods or abandonment of unprofitable methods may indicate that the taxpayer has the requisite profit objective sec_1_183-2 income_tax regs petitioners did not carry on the motocross racing activity in a businesslike manner petitioners did not prepare a written business plan did not create a separate legal entity did not investigate whether they needed a business license did not open a separate checking account and did not maintain complete and accurate books_and_records moreover petitioners did not carefully evaluate their riders’ skills before inviting them to join the team--indeed one of the riders was mr paquin’s son who petitioners admit had no particular skill in motocross racing most troubling of all petitioners never reached agreements with the unrelated riders regarding petitioners’ share of any income the riders might earn as professionals absent such an agreement it is difficult to imagine how petitioners could have ever earned a profit from the motocross racing activity this factor strongly favors respondent b the expertise of the taxpayer or his advisers preparation for an activity by extensive study of its accepted business economic and scientific practices or consultation with experts in such practices may indicate the activity is engaged in for profit sec_1_183-2 income_tax regs in analyzing this factor a distinction must be drawn between expertise in the mechanics of an activity and expertise in the business practices of the activity zidar v commissioner tcmemo_2001_200 citing 809_f2d_355 7th cir affg t c memo in zidar v commissioner supra we held that a taxpayer’s stock car racing activity was an activity_not_engaged_in_for_profit where the taxpayer had a longstanding interest in stock car racing but no expertise in the economics or business of owning a stock car the facts of this case are analogous mr paquin had a longstanding interest in motocross racing but there is no evidence that petitioners studied or understood the accepted business practices of motocross racing or consulted experts in the field petitioners’ lack of knowledge and expertise was evident from their testimony petitioners were uncertain how an amateur motocross rider becomes a professional and had only a general idea how close any of their riders were to achieving professional status this factor strongly favors respondent c the time and effort expended by the taxpayer in carrying on the activity the time and effort devoted to an activity may indicate that the activity is engaged in for profit particularly where the activity does not have a substantial personal or recreational aspect sec_1_183-2 income_tax regs see also sousa v commissioner tcmemo_1989_581 amount of time spent on a fishing and boating activity not necessarily indicative of profit objective where taxpayer derived great personal pleasure from the activity a taxpayer’s withdrawal from another occupation to devote most of his time to the activity may also indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs although mr paquin devoted a substantial amount of his spare time to the motocross racing activity in and the record reflects that mr paquin derived a great deal of personal pleasure from the activity accordingly the amount of time mr paquin spent on the activity is not necessarily indicative of a profit objective this factor is neutral d expectation that assets used in activity may appreciate in value petitioners concede that they had no expectation that any of the assets used in the motocross racing activity would appreciate in valuedollar_figure this factor does not apply 14in at least two prior cases we have considered whether a motocross racing activity was an activity_not_engaged_in_for_profit within the meaning of sec_183 see mccarthy v commissioner tcmemo_1997_436 vacated and remanded without published opinion 164_f3d_618 2d cir synnestvedt v commissioner tcmemo_1987_31 we did not discuss in either case whether the taxpayer expected the assets used in the business to appreciate in value e the success of the taxpayer in carrying on other similar or dissimilar activities even if an activity is presently unprofitable the fact that the taxpayer has previously converted a similar activity from unprofitable to profitable status may indicate the activity is engaged in for profit helmick v commissioner tcmemo_2009_ sec_1_183-2 income_tax regs on the other hand the taxpayer’s lack of prior experience does not necessarily indicate that the activity was not engaged in for profit pirnia v commissioner tcmemo_1989_627 citing sec_1_183-2 income_tax regs petitioners had no prior experience in motocross racing or the business of motocross racing before engaging in the activity this factor does not apply f the taxpayer’s history of income or losses with respect to the activity a taxpayer’s history of income or loss with respect to an activity may indicate the presence or absence of a profit objective sec_1_183-2 income_tax regs see also golanty v commissioner t c pincite a series of losses during the startup phase of an activity does not necessarily indicate the activity is not engaged in for profit sec_1 b income_tax regs but where losses continue to be sustained beyond the customary startup_period that may be an indication the activity is not engaged in for profit id petitioners reported net losses from the motocross racing activity of dollar_figure and dollar_figure in and respectively and have never earned a profit from the activity petitioners suggest however that the activity was still in its startup phase during the years at issue and imply that the limited history of losses should not count against them petitioners presented no evidence regarding the customary startup_period in the motocross racing industry moreover petitioners continued to sponsor mr merrell and mr wade until when mr merrell and mr wade stopped racing for personal reasons and continued to sponsor mp as of the trial datedollar_figure petitioners’ continued investment in the motocross racing activity despite substantial losses suggests the activity was not carried on for profit this factor favors respondent g the amount of occasional profits if any which are earned the amount of occasional profits if any in relation to the amount of losses and in relation to the taxpayer’s investment may indicate the presence or absence of a profit objective sec_1_183-2 income_tax regs see also harston v commissioner tcmemo_1990_538 affd without published opinion 936_f2d_570 5th cir an opportunity to earn a substantial profit in a speculative venture is ordinarily 15the record does not establish whether petitioners continued to deduct motocross racing expenses after sufficient to demonstrate that the activity is engaged in for profit sec_1_183-2 income_tax regs petitioners’ motocross racing activity generated negligible gross income--dollar_figure in and dollar_figure in 2006--relative to the expenses_incurred petitioners testified that they hoped to recover their investment and earn a substantial ultimate profit when their riders became professionals however petitioners had no agreements with their riders concerning petitioners’ share of any prize or sponsorship money the riders might one day earn as professionals absent such an agreement petitioners’ likelihood of earning a profit from the activity was not merely speculative but nonexistent this factor favors respondent h the financial status of the taxpayer the fact that the taxpayer has substantial income from sources other than the activity may indicate the activity is not engaged in for profit particularly if losses from the activity generate tax benefits sec_1_183-2 income_tax regs conversely the fact that the taxpayer does not have substantial income from other sources may indicate the activity is engaged in for profit id petitioners earned wage income of dollar_figure and dollar_figure in and respectively by deducting the losses associated with motocross racing petitioners were effectively able to shelter dollar_figure and dollar_figure of their income from tax in and respectively this factor favors respondent i elements of personal pleasure or recreation personal motives for carrying on an activity may indicate the activity is not engaged in for profit especially where there are recreational or personal elements involved sec_1 b income_tax regs however the mere fact that the taxpayer derives personal pleasure from an activity does not establish that the activity is not engaged in for profit if the activity is in fact engaged in for profit as evidenced by other factors id petitioners--particularly mr paquin--derived significant personal pleasure and recreation from the motocross racing activity none of the other factors discussed above indicate that petitioners’ motocross racing activity was in fact engaged in for profit this factor strongly favors respondent j summary of the nine factors listed in sec_1_183-2 income_tax regs six support the conclusion that petitioners’ motocross racing activity was an activity_not_engaged_in_for_profit in and one is neutral and two are not applicable accordingly we sustain respondent’s determination that petitioners’ motocross racing activity was an activity_not_engaged_in_for_profit within the meaning of sec_183 iii accuracy-related_penalty sec_6662 imposes a 20-percent penalty on any portion of an underpayment_of_tax required to be shown on a return the penalty applies to any portion of an underpayment that is attributable to inter alia negligence or disregard of rules or regulations sec_6662 or any substantial_understatement_of_income_tax sec_6662 for purposes of sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 income_tax regs provides that negligence includes any failure to exercise ordinary and reasonable care in the preparation of a tax_return but does not include a return position that has a reasonable basis reasonable basis is a relatively high standard that is not satisfied by a return position that is merely arguable sec_1_6662-3 income_tax regs for a taxpayer other than a c_corporation a substantial_understatement is any understatement that exceeds percent of the tax required to be shown on the return for the taxable_year or dollar_figure whichever is greater sec_6662 the commissioner has the burden of production in any court_proceeding with respect to any penalty or addition_to_tax sec_7491 to meet his burden the commissioner must come forward with sufficient evidence that it is appropriate to impose the penalty or addition_to_tax but is not required to produce evidence relating to reasonable_cause or other defensesdollar_figure 127_tc_200 affd 521_f3d_1289 10th cir 118_tc_358 116_tc_438 once the commissioner has satisfied his burden of production the taxpayer bears the burden of proving that the commissioner’s determination to impose the penalty or addition_to_tax is incorrect higbee v commissioner supra pincite respondent satisfied his burden of production under sec_7491 by showing that the understatements of tax for and exceeded the greater of percent of the amount required to be shown on petitioners’ returns or dollar_figure thus petitioners must prove that the commissioner’s determination to impose the 16the commissioner’s obligation under sec_7491 is conditioned on the taxpayer assigning error to such penalty or addition_to_tax 127_tc_200 affd 521_f3d_1289 10th cir 118_tc_358 if the taxpayer fails to assign error to the penalty or addition_to_tax the taxpayer is deemed to have conceded the issue under rule b respondent contends that petitioners conceded the sec_6662 penalties because they did not assign error to the penalties in their petition we disagree although petitioners failed to assign error to the sec_6662 penalties in their petition they raised the issue at trial by offering testimony regarding the preparation of their and federal_income_tax returns and respondent did not object we therefore conclude the issue was tried by consent of the parties and is properly before the court see rule b sec_6662 penalties is inappropriate petitioners contend that the penalties are inappropriate because they had reasonable_cause for the understatements and acted in good_faith specifically petitioners argue that they relied on their return preparer to prepare their and federal_income_tax returns sec_6664 provides that the sec_6662 penalty shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and the taxpayer acted in good_faith whether a taxpayer acted with reasonable_cause and in good_faith is determined on a case-by-case basis taking into account all relevant facts and circumstances including the taxpayer’s experience knowledge and education sec_1_6664-4 income_tax regs generally the most important fact is the taxpayer’s effort to assess the proper liability id reliance on a tax professional may demonstrate that the taxpayer had reasonable_cause and acted in good_faith where the taxpayer establishes that the adviser was a competent professional with sufficient expertise to justify the taxpayer’s reliance the taxpayer provided the adviser with necessary and accurate information and the taxpayer actually relied in good_faith on the adviser’s judgment 133_tc_112 115_tc_457 113_tc_135 petitioners have not established that their reliance on their return preparer was reasonable or in good_faith first petitioners presented no evidence with respect to their return preparer’s experience or qualifications mrs thomas-paquin testified that she was uncertain of the return preparer’s qualifications or whether the return preparer was a certified_public_accountant second petitioners have not established that they provided necessary and accurate information to the return preparer mrs thomas-paquin testified that she discussed the motocross racing activity with the return preparer and provided her with all of the receipts from the business when she was asked specifically what she discussed with the return preparer however mrs thomas-paquin testified inconsistently that it was mr paquin who spoke with the return preparer petitioners presented no evidence regarding what if anything mr paquin discussed with the return preparer finally petitioners have not established that they actually relied in good_faith on the return preparer’s judgment on the contrary mrs thomas-paquin testified inconsistently with respect to her conversations with the return preparer and mr paquin testified that he simply signed the and returns without carefully reviewing them we therefore sustain respondent’s determination that petitioners are liable for the sec_6662 penalties for and iv conclusion on the basis of the foregoing we conclude that petitioners’ motocross racing activity was an activity_not_engaged_in_for_profit in and within the meaning of sec_183 and that petitioners were not entitled to deduct expenses associated with the activity except to the extent of their gross_income from motocross racing in and we further conclude that petitioners are liable for the sec_6662 accuracy- related penalties because it does not appear that respondent in computing the and deficiencies allowed petitioners to deduct expenses associated with the activity to the extent of the gross_income derived from the activity as provided by sec_183 a rule computation is necessary we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without meritdollar_figure 17petitioners argued in their petition and at trial that the auditor who reviewed their case made various substantive and procedural errors we need not address this argument however because it is well established that a trial in the tax_court is a proceeding de novo and our determination must be based on the merits of the case and not on any previous record developed at the administrative level 62_tc_324 to reflect the foregoing decision will be entered under rule
